UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-27243 CYIOS CORPORATION (Exact name of Registrant as specified in its charter) Nevada 03-7392107 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1, SUITE (Address of principal executive offices) (Zip/Postal Code) (202) 204-3006 (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYES¨ NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨YESxNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨Large accelerated filer¨Accelerated filer ¨Non-accelerated filer (Do not check if a smaller reporting company) xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ YES xNO State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date. There were 28,032,210 common stock shares and 29,713 preferred shared convertible to common at a 1:1 ratio, par value $0.001, as of September 30, 2009. Note Regarding FORWARD-LOOKING STATEMENTS In addition to historical information, this Report contains forward-looking statements. Such forward-looking statements are generally accompanied by words such as "intends," "projects," "strategies," "believes," "anticipates," "plans," and similar terms that convey the uncertainty of future events or outcomes. The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-looking statements. Factors that might cause such a difference include, but are not limited to; those discussed in Part Item 2 of this Report, the section entitled "MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION and Part II Item 1a Risk Factors." Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's analysis only as of the date hereof and are in all cases subject to the Company's ability to cure its current liquidity problems. There is no assurance that the Company will be able to generate sufficient revenues from its current business activities to meet day-to-day operation liabilities or to pursue the business objectives discussed herein. The forward-looking statements contained in this Report also may be impacted by future economic conditions. Any adverse effect on general economic conditions and consumer confidence may adversely affect the business of the Company.CYIOS Corporation undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. In addition, readers should carefully review the factors described in other documents the Company files from time to time with the Securities and Exchange Commission. Table of Contents Part I - FINANCIAL INFORMATION 1 Item 1. Financial Statements and Supplementary Information 1 Item 2. Management’s Discussion and Analysis 15 INTRODUCTION 15 CORPORATE OVERVIEW 15 RECENT DEVELOPMENTS 16 FINANCIAL CONDITION 16 RESULTS OF OPERATIONS 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 Item 4T. Controls and Procedures 19 Part II – OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 29 Item 4. Submission of Matters to a Vote of Security Holders. 29 Item 5. Other Information. 29 Item 6. Exhibits 29 Table of Contents Part I - FINANCIAL INFORMATION Item 1. Financial Statements and Supplementary Information In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q/A reflect all adjustments necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. CYIOS Corporation and Subsidiaries Consolidated Balance Sheet (Unaudited) As of September 30, 2009 As of December 31, 2008 Audited ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable Prepaid and Other Current Assets TOTAL CURRENT ASSETS FIXED ASSETS, NET OTHER ASSETS Related Party Loan TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current Liabilities: Line of Credit $ $ Accounts Payable Accruals and Other Payables TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Convertible Preferred Stock ($.001 par value, 5,000,000 authorized: 29,713 and 29,713 issued and outstanding) 30 30 Common Stock ($.001 par value, 100,000,000 shares authorized: 28,032,210 and 26,857,210 shares issued and outstanding) Additional Paid-in-Capital Accumulated Deficit ) ) TOTAL STOCKHOLDERS' DEFICIT TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited financial statements 1 Table of Contents CYIOS Corporation and Subsidiaries Consolidated Statement of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, SALES AND COST OF SALES Sales $ Cost of Sales Gross Profit EXPENSES Selling, general and administrative Payroll ExpenseIndirect Labor Consulting and Professional Fees Expense Depreciation TOTAL EXPENSES Net Income/(Loss) from Operations ) ) OTHER INCOME/(EXPENSE) Interest Income Interest Expense ) NET OTHER INCOME/(EXPENSE) ) ) PROVISION FOR INCOME TAXES - NET INCOME/(LOSS) ) ) Net income/(loss) per sharebasic and fully diluted $ $ ) $ $ ) Weighted average shares outstandingbasic and fully diluted The accompanying notes are an integral part of these unaudited financial statements 2 Table of Contents CYIOS Corporation and Subsidiaries Consolidated Statement of Stockholders' Deficit (Unaudited) Preferred Shares (000's) Preferred Stock $ Common Shares (000's) Common Stock $ Stock Subscription Receivable Additional Paid-in Capital Accumulated Deficit Balances, December 31, 2007 $
